*436ON MOTION FOR REHEARING.
Hurt, Judge.
The only ground upon which this motion is based and urged in the able oral argument of counsel for appellant is a supposed error into which we have fallen with regard to appellant’s motion at the trial for a postponement of the same to enable him to procure the attendance of witnesses to contradict the witness Edwards as to threats made by appellant against the deceased. We discussed the subject from the statement in the bill of exceptions itself. The bill of exceptions states that the threat or supposed threat was to be executed when McKinney, the deceased, should get off the cars at Cotulla. It is urged that a clerical mistake has occurred in preparing the bill, and that in fact Twohig, and not Cotulla, was the place named by the witness Edwards, and we are referred to other portions of the record in substantiation of this assertion. We are satisfied upon a re-examination of the record that the mistake in the names of the two places has occurred as stated—that Twohig must have been the place stated by the witness.
But, conceding this to be true, the sole object of the proposed testimony was to contradict the witness as to threats made by appellant against the deceased at the time and place mentioned. Suppose that evidence had been adduced, or that it could be adduced on another trial, is it at all likely or probable that it could or should have any effect in changing the result? This is the. question, and the only pertinent question, as the matter is now presented to us.
Viewed in the light of other testimony at the trial, we think the proposed testimony could have had no possible weight in changing the result. The witness Gallaway testified most positively, locating time, place and parties present, not only to threats made by appellant against McKinney, but to the fact that appellant tried to get him, witness, to aid and assist him in the killing. These threats, according to that witness, were made more than once. This witness’s testimony is not contradicted or attempted to be contradicted by Tompkins or Garcia, the parties stated by him to be present at the time these threats were made. If it was necessary to prove previous threats on the part of defendant, then this witness’s testimony abundantly proves threats of a more hostile character than those testified to by the witness Edwards. How, then, could the dis*437proving of Edwards’s statement affect the uncontradicted statement of G-allaway that defendant made the threats about which he testifies? We are clearly of opinion that the proposed testimony could not affect the result of another trial on account of this matter of threats.
We have found no reason, upon a mature reconsideration of this record, why our former affirmance of the judgment should be set aside, and the motion for rehearing is, therefore, overruled.

Motion overruled.

Opinion on the motion delivered March 23, 1889.